        Case 1:15-cr-10338-FDS Document 2788 Filed 10/15/18 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

_______________________________________
                                       )
UNITED STATES OF AMERICA               )
                                       )                     Criminal No.
            v.                         )                     15-10338-6-FDS
                                       )
HERZZON SANDOVAL,                      )
                                       )
            Defendant.                 )
_______________________________________)


                      ORDER TO UNSEAL SENTENCING EXHIBITS

SAYLOR, J.

       This order concerns Exhibit 2 and 4 to defendant’s sentencing memorandum, Docket No.

2758, which were submitted by defendant under seal.

       Exhibit 2, which consists of medical records, will be unsealed subject to the redaction of

name, address, social security number, and any other personal identifying information.

       Exhibit 4, which consists of a partial grand jury transcript, will also be unsealed. The

records and proceedings of federal courts are presumed to be public. United States v. Kravetz,

706 F.3d 47, 52 (1st Cir. 2013). The presumption arises from two sources: “a common-law

right of access to ‘judicial documents,’ and a First Amendment right of access to certain criminal

proceedings and materials submitted therein.” Id. The common-law right of access extends to

documents that are “judicial records,” which include “materials on which a court relies in

determining the litigants’ substantive rights.” Id. at 54, quoting In re Providence Journal, 293

F.3d 1, 9-10 (1st Cir. 2002). Thus, “advocacy memoranda”—that is, memoranda submitted to

the court that are intended to influence the judge’s decision—fall within the presumption of

public access. Kravetz, 706 F.3d at 56. Materials that are attached to such memoranda, which a
        Case 1:15-cr-10338-FDS Document 2788 Filed 10/15/18 Page 2 of 2



party seeks to have the court consider in rendering its decision, are also presumptively public.

Id. at 57-58. That is true whether the court actually relies on them or not. Id. at 58; see United

States v. Swartz, 945 F. Supp. 2d 216, 220 (D. Mass. 2013).

       The memorandum and exhibits here were submitted by defendant with the intent of

influencing the Court’s decision on sentencing. Exhibit 4, which was attached to the

memorandum, thus falls within the presumption of public access. Although it is a transcript of a

grand jury proceeding, it was produced to defendant, presumably pursuant to the Jencks Act, 18

U.S.C. § 3500. Because no compelling interest overcomes the presumption here, Exhibit 4 will

be unsealed.

So Ordered.



                                                              /s/ F. Dennis Saylor
                                                              F. Dennis Saylor, IV
Dated: October 15, 2018                                       United States District Judge




                                                 2
